DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges receipt of the Applicant’s amendments filed 29 April 2021.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 3 May 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 19-20, it was previously noted in paragraph 2 of the Office Action of 12 December 2019 that the Applicant was deemed to have effectively elected the embodiment of figs. 406-419.  The current amendments present limitations which appear to directed solely towards the embodiment disclosed in fig. 304.  Notably having the higher of the two staple row steps being located alongside the longitudinal slot while the lower step is located along the higher step.  As such the claimed combination is not deemed to be disclosed in the original filing.  
It is noted that it might be possible to construe the present claims such that the lower step is the “inner” step and the higher step is the “outer” because the term “alongside” does not denote specific relative location or distance (i.e. an outer step could still be considered to be “alongside” the central longitudinal slot because the term alongside side does not inherently mean abutted against and with no other intervening structure, just a relative proximity).  However, given the context of what is being recited in the claims and argued the Remarks of 12 May 2020, the Office deems that the Applicant is attempting to draw language toward a different embodiment than was effectively elected.
The Applicant has noted their apparent traversal of the Office’s notice of Election by original presentation in their Remarks of 12 May 2020.  In those Remarks, the Applicant mentioned that the Office “unnecessarily creates artificial constructs in the teachings of the Subject Application”, but did not provide any elaboration or explanation for this contention and the Election has been deemed appropriate and final since.  The and independent from one another because while they broadly relate to a linear surgical stapler, they makes use of different features in exclusive manner (flat versus stepped; pulsed firing vs. conventional) to accomplish a similar task.  This is in the same way that using a roller to paint a house might be similar to using a brush to paint a house, but each would be considered independent and distinct methods because the mechanisms used by each are exclusive to those methods.
In short, the Applicant has claimed two different elements which were not originally disclosed as being used as part of the same embodiment.  Paragraphs 0445 and 0446 of the instant Specification are not a license to arbitrarily combine disparate elements spread out over a lengthy 282 page Specification to synthesize an entirely new combination of elements after original filing and after a first action on the merits.  As such, the claimed combination, as a whole, is deemed to constitute new matter.  

Regarding claims 21-24, the claims are dependent on a rejected base claim and therefore stand rejected as having the same new matter as their respective parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (PG Pub 2011/0017801 A1) hereinafter referred to as Zemlok in view of Holsten et al. (PG Pub 2007/0034667 A1) hereinafter referred to as Holsten in view of Shelton et al. (PG Pub 2008/0210738 A1) hereinafter referred to as Shelton in view of Carroll et al. (US Patent 5,397,324) hereinafter referred to as Carroll.
Regarding claim 19, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
a longitudinal slot (fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences a force load during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”).

Zemlok discloses first and second rows of staple cavities, but fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps with the first longitudinal step being positioned above said second longitudinal step, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step, and first staples and second staples with formed heights wherein said first formed height is different than said second formed height and an adjunct positioned relative to said cartridge deck.
figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15), wherein said first longitudinal step is positioned above said second longitudinal step (figs. 7 and 9-15);
a first longitudinal row of staple cavities (fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
a longitudinal slot (222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of Shelton.  Doing so would allow a user to apply varying levels of tissue compression and clamping force to soft tissue as might be needed for different operations or tissue types.  This arrangement provides gradual tissue loading or compression due to the varying sizes of the formed surgical fasteners, thereby minimizing tissue trauma while maintaining a relatively high degree of hemostasis and anastomotic strength.

figs. 19A-B) teaches an adjunct (1070; paragraph 146) positioned relative to said cartridge deck (1020).
Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).
Given the teachings of Shelton (paragraph 112), it would have been obvious to one of ordinary skill in the art at the time of effective filing to further include first and second lateral portions configured to respectively engage the anvil and cartridge bodies 

Regarding claim 20, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences a force load during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) in pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”).

Zemlok fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps with the first longitudinal step being positioned above said second longitudinal step, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step and first staples and second staples with 
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15), wherein said first longitudinal step is positioned above said second longitudinal step (figs. 7 and 9-15);
a first longitudinal row of staple cavities (f fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of Shelton.  Doing so would allow a user to apply varying levels of tissue compression and clamping force to soft tissue as might be needed for different operations or tissue types.  This arrangement provides gradual tissue loading or compression due to the varying 

Wherein the Applicant may argue that figs. 7 and 8-15 of Holsten does not disclose an adjunct (“W”), the Office further notes that Holsten (figs. 19A-B) teaches an adjunct (1070; paragraph 146) positioned relative to said cartridge deck (1020).
Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).


Zemlok as modified by Holsten discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146) positioned relative to said cartridge deck, but fails to disclose wherein said adjunct comprises a plurality of apertures defined therein, wherein said plurality of apertures defines an adjunct longitudinal slot, and wherein said adjunct longitudinal slot is aligned with said longitudinal slot
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4), wherein said adjunct comprises a plurality of apertures (31; col. 4 lines 55-68) defined therein, wherein said plurality of apertures defines an adjunct longitudinal slot (longitudinal axis of fig. 5; cutaway along fig. 6), and wherein said adjunct longitudinal slot is aligned with said longitudinal slot (slot for 26; col. 4 lines 55-68).
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjunct of Zemlok in view of Holsten with the apertured adjunct of Carroll.  Doing so would provide a single buttress pad, thus making it easier to install as it be placed in one motion rather than needing to place 

Regarding claim 20, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences a force load during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) in pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”).

Zemlok fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps with the first longitudinal step being positioned above said second longitudinal step, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step and first staples and second staples with 
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15), wherein said first longitudinal step is positioned above said second longitudinal step (figs. 7 and 9-15);
a first longitudinal row of staple cavities (f fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of Shelton.  Doing so would allow a user to apply varying levels of tissue compression and clamping force to soft tissue as might be needed for different operations or tissue types.  This arrangement provides gradual tissue loading or compression due to the varying 

Wherein the Applicant may argue that figs. 7 and 8-15 of Holsten does not disclose an adjunct (“W”), the Office further notes that Holsten (figs. 19A-B) teaches an adjunct (1070; paragraph 146) positioned relative to said cartridge deck (1020).
Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).


Zemlok as modified by Holsten discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146) positioned relative to said cartridge deck, but fails to disclose wherein said adjunct comprises a plurality of apertures defined therein, wherein said plurality of apertures defines an adjunct longitudinal slot, and wherein said adjunct longitudinal slot is aligned with said longitudinal slot
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4), wherein said adjunct comprises a plurality of apertures (31; col. 4 lines 55-68) defined therein, wherein said plurality of apertures defines an adjunct longitudinal slot (longitudinal axis of fig. 5; cutaway along fig. 6), and wherein said adjunct longitudinal slot is aligned with said longitudinal slot (slot for 26; col. 4 lines 55-68).
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjunct of Zemlok in view of Holsten with the apertured adjunct of Carroll.  Doing so would provide a single buttress pad, thus making it easier to install as it be placed in one motion rather than needing to place 

Regarding claims 21-22, Zemlok in view of Holsten discloses wherein said longitudinal slot (Zemlok – fig. 17; Holsten - 222; 530, 630, 730) is configured to receive a cutting member (Zemlok – paragraph 96, “drive beam 213 may include a knife blade”, paragraph 173; Holsten – paragraphs 90, 100, 106).

Regarding claims 23-24, Zemlok in view of Holsten as modified by Carroll above discloses wherein said firing member (Zemlok - 74, 213 and knife blade; Holsten - paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’; Carroll – 26, 36) is movable through said adjunct (Carroll - 29; fig. 5) longitudinal slot (Carroll - longitudinal axis of fig. 5; cutaway along fig. 6) during said staple firing stroke (col. 4 lines 55-68).

Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 35 USC 112a new matter rejection have been addressed in detail in paragraph 5 above.
Applicant’s arguments regarding the new amendments of 29 April 2021 have been addressed with a new grounds of rejection detailed above.  Carroll teaches the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731